      Case: 4:20-cv-01060 Doc. #: 1 Filed: 08/12/20 Page: 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


SIM SURGICAL, LLC,                                 )
                                                   )
               Plaintiff,                          )        Case No. 4:20-cv-1060
                                                   )
v.                                                 )
                                                   )
SPINEFRONTIER, LLC,                                )
                                                   )
               Defendant.                          )
                                                   )
Serve:                                             )
CORP1, Inc.                                        )
614 N DuPont Hwy Suite 210                         )
Dover, DE 19901                                    )


                             SIM SURGICAL, LLC’S COMPLAINT

       SIM Surgical, LLC (“SIM”), by its undersigned attorneys, for its Complaint against

Defendant, SpineFrontier, LLC (“SpineFrontier”), alleges as follows:

                            PARTIES, JURISDICTION, AND VENUE

       1.       SIM is a Missouri limited liability company with its principal place of business

located at 2072 Fenton Logistics Park, St. Louis, Missouri 63026. Accordingly, SIM is a citizen

of Missouri.

       2.       SpineFrontier is a Delaware limited liability company with its principal place of

business located at 350 Main Street, 2nd Floor, Malden, Massachusetts 02148.

       3.       This Court has jurisdiction over the subject matter of this dispute pursuant to 28

U.S.C. § 1332(a)(1) because SIM is a citizen of Missouri, Defendant is a citizen of Delaware and

Massachusetts, and the amount in controversy exceeds $75,000, exclusive of interests and costs.
      Case: 4:20-cv-01060 Doc. #: 1 Filed: 08/12/20 Page: 2 of 5 PageID #: 2




       4.      Venue is proper because the material events at issue occurred in St. Louis County,

Missouri.

                                 GENERAL ALLEGATIONS

       5.      SIM is a manufacturer and supplier of custom and proprietary surgical

instruments and implants.

       6.      Defendant and SIM entered into Purchase Order Agreements under which

Defendant agreed to pay SIM in return for medical devices.

       7.      Under the Purchase Order Agreements, Defendant agreed to remit payment for

purchases within thirty (30) calendar days from the invoice date.

       8.      After Defendant ordered inventory from SIM, and SIM shipped the inventory to

Defendant, SIM then sent Defendant invoices for the inventory.

       9.      Specifically, Defendant ordered inventory from SIM and SIM sent invoices for

the same between November 2019 and April 2020. The total of outstanding invoices is

$132,349.16. A true and accurate copy of the statement reflecting each invoice is attached hereto

as Exhibit 1 and incorporated herein by reference.

       10.     Defendant has not paid any of the invoices when they were due in violation of

Purchase Order Agreements. Nor has Defendant returned the surgical instruments and implants.

       11.     In addition, Defendant ordered custom and proprietary inventory from SIM that

has not yet been shipped and which cannot be used for any of SIM’s other customers.

       12.     Defendant agreed in the Purchase Order Agreements to accept delivery of and pay

for this unshipped inventory.

       13.     The total agreed purchase price of the unshipped inventory is $61,489.49.




                                               -2-
      Case: 4:20-cv-01060 Doc. #: 1 Filed: 08/12/20 Page: 3 of 5 PageID #: 3




       14.     On April 21, 2020, counsel for SIM sent Defendant a letter demanding payment

of the $193,828.65 owed by Defendant pursuant to the invoices and Purchase Order Agreements.

       15.     As of the filing of this Complaint, Defendant has failed and refused to pay the

amounts due and owing to SIM.

                           COUNT I – BREACH OF CONTRACT

       16.     SIM incorporates by reference and realleges, as if the same were fully set forth

herein, each of its allegations contained in Paragraphs 1 through 15 of this Complaint.

       17.     SIM and Defendant entered into valid and enforceable Purchase Order

Agreements for the purchase of certain custom and proprietary surgical instruments and

implants.

       18.     At the time of the execution of each Purchase Order Agreement there was an

offer, acceptance, and an agreement between the parties as to all essential terms of the

agreements.

       19.     Each Purchase Order Agreement was supported by valuable consideration.

       20.     Defendant failed and refused to pay SIM for the surgical instruments and implants

per the terms of the Purchase Order Agreements.

       21.     SIM has made multiple demands for payment from the Defendant.

       22.     Defendant refused and continues to refuse to pay SIM the amounts due.

       23.     Defendant’s failure to pay SIM is a material breach of the Purchase Order

Agreements.

       24.     SIM has fully performed or is excused from its obligations under the Distributor

Agreement, and any conditions precedent to final payment and performance by Defendant have

occurred.



                                               -3-
      Case: 4:20-cv-01060 Doc. #: 1 Filed: 08/12/20 Page: 4 of 5 PageID #: 4




       25.      As a direct and proximate result of Defendant’s breach, SIM has been damaged in

the amount of $193,828.65.

                             COUNT II – UNJUST ENRICHMENT

       26.      SIM incorporates by reference and realleges, as if the same were fully set forth

herein, each of its allegations contained in Paragraphs 1 through 25 of this Complaint.

       27.      SIM specifically manufactured custom and proprietary medical devices for

Defendant.

       28.      In doing so, SIM conferred a benefit upon Defendant by manufacturing and

providing these medical devices.

       29.      Defendant has knowledge of this benefit as it accepted the products.

       30.      Defendant retained the benefit by accepting and either using or refusing to return

the products.

       31.      Defendant has not paid SIM for the medical devices.

       32.      Under the circumstances, it would be inequitable for Defendant to retain the

benefit of the medical devices in light of Defendant’s failure and refusal to compensate SIM for

the same.

       33.      As a direct and proximate result of Defendant’s conduct, SIM has suffered

damages in the amount of $193,828.65.

                           COUNT III – PROMISSORY ESTOPPEL

       34.      SIM incorporates by reference and realleges, as if the same were fully set forth

herein, each of its allegations contained in Paragraphs 1 through 33 of this Complaint.

       35.      SpineFrontier ordered and promised to accept and pay for certain custom and

proprietary goods from SIM.



                                                -4-
       Case: 4:20-cv-01060 Doc. #: 1 Filed: 08/12/20 Page: 5 of 5 PageID #: 5




       36.       SpineFrontier expected or should have expected SIM to rely on SpineFrontier’s

promise.

       37.       SIM reasonably relied on SpineFrontier’s promise to its detriment by

manufacturing the custom and proprietary goods, and shipping at least some of the goods to

SpineFrontier.

       38.       This directly and proximately caused injustice to SIM by damaging SIM in the

amount of $193,828.65 for the custom and proprietary goods for which SpineFrontier refused to

accept and/or pay.

       WHEREFORE Plaintiff SIM Surgical, LLC respectfully requests that this Court enter

judgment in its favor and against Defendant SpineFrontier, LLC, in the amount of $193,828.65

together with attorneys’ fees, costs, pre and post judgment interest, and for any additional relief

as this Court deems just and proper.

                                              Respectfully submitted,

                                              THOMPSON COBURN LLP

                                              By:/s/ Elise N. Puma
                                                 Daniel C. Cox, #38902MO
                                                 Elise N. Puma, #68336MO
                                                 One US Bank Plaza
                                                 St. Louis, Missouri 63101
                                                 314-552-6000
                                                 FAX 314-552-7000
                                                 dcox@thompsoncoburn.com
                                                 epuma@thompsoncoburn.com

                                              Attorneys for Plaintiff SIM Surgical, LLC




                                                -5-
